677 N.W.2d 413 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Alfred PEREZ, Jr., a Minnesota Attorney, Registration No. 181353.
No. A03-1327.
Supreme Court of Minnesota.
April 8, 2004.
ORDER
On November 4, 2003, this Court appointed a referee to conduct a hearing on a petition for disciplinary action filed by the Director of the Office of Lawyers Professional Responsibility against respondent Alfred Perez, Jr.
On March 23, 2004, the referee filed his Findings of Fact, Conclusions of Law and Recommendation for Discipline. The referee found that respondent engaged in professional misconduct and recommended that respondent be disbarred.
The Director of the Office of Lawyers Professional Responsibility has requested that respondent be placed on interim suspension pending a final determination of the discipline proceedings under Rule 16(e), Rules on Lawyers Professional Responsibility (RLPR). Rule 16(e) provides that upon a recommendation of disbarment by a referee, "the lawyer's authority to practice law shall be suspended pending final determination of the disciplinary proceeding, unless the referee directs otherwise or the Court orders otherwise."
The referee recommended that respondent be suspended at this time. We agree that interim suspension under Rule 16(e), RLPR, is appropriate pending the final determination in this matter.
Based upon all the files, records and proceedings herein,
*414 IT IS HEREBY ORDERED that respondent Alfred Perez, Jr., is suspended from the practice of law in Minnesota pending final determination of the disciplinary proceedings under Rule 16(e), RLPR. Respondent shall notify his clients, opposing counsel and tribunals of this suspension as required under Rule 26, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice